      Case 5:19-cv-00094-H Document 18 Filed 12/20/19                Page 1 of 3 PageID 47


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 DAVID MANUEL ARRELLANO,                  §
                                          §
         Plaintiff,                       §
                                          §
 v.                                       §            CASE NO. 5:19-cv-
                                          §            00094-C
 GREAT LAKES EDUCATIONAL                  §
 LOAN SERVICES, INC.,                     §
                                          §
         Defendant.                       §

 LAURIE N. PATTON AND HIERSCHE, HAYWARD, DRAKELEY & URBACH, P.C.
                 UNOPPOSED MOTION TO WITHDRAW
        AS COUNSEL FOR PLAINTIFF DAVID MANUEL ARRELLANO

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        COME NOW, Laurie N. Patton and Hiersche, Hayward, Drakeley & Urbach, P.C.

(“HHDU”) (collectively, “Movants”), and file this Motion to Withdraw as Counsel for Plaintiff

David Manuel Arrellano for the reasons respectfully stated herein:

                                    BACKGROUND FACTS

        1.      On May 23, 2019, David Manuel Arrellano (“Plaintiff”) filed his Complaint against

Great Lakes Education Loan Services for violation of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. At the time of the filing of the Complaint, Joseph Scott

Davidson was the lead attorney of record for Plaintiff. [Dkt 1]

        2.      On June 13, 2019, Jason M. Katz entered an appearance as counsel for the Plaintiff.

Jason M. Katz is no longer employed by HHDU, but is now employed by Carrington, Coleman,

Sloman & Blumenthal, L.L.P. [Dkt 7]

        3.      On September 30, 2019, Laurie N. Patton filed a Notice of Appearance on behalf

of Plaintiff David Manuel Arrellano to appear as local counsel. [Dkt 13]

LAURIE N. PATTON AND HIERSCHE, HAYWARD, DRAKELEY & URBACH, P.C.’S                            Page 1
UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF
DAVID MANUEL ARRELLANO
      Case 5:19-cv-00094-H Document 18 Filed 12/20/19               Page 2 of 3 PageID 48




        4.     Plaintiff shall continue to be represented by Joseph Scott Davidson and Mohammed

Omar Badwan of Sulaiman Law Group Ltd.

        5.     Plaintiff has also obtained new local counsel meeting the requirements of this Court

and Laurie Patton desires to withdraw as counsel for Plaintiff. Nayeem Mohammed with the Law

Offices of Nayeem N. Mohammed, located at 417 Misty Lane, Lewisville, Texas 75067 has

appeared in this matter on December 17, 2019 and will continue as local counsel for Plaintiff. [Dkt.

18]

                                     RELIEF REQUESTED

        6.     Movants respectfully request that the Court enter an order allowing them to

withdraw as counsel for David Manuel Arrellano.

                                         CONCLUSION

        7.     For the reasons set forth herein, Movants respectfully request that the Court grant

this Motion and enter an order allowing them to withdraw as counsel of record for Plaintiff David

Manuel Arrellano.

        Dated: December 20, 2019.             Respectfully submitted,

                                              HIERSCHE, HAYWARD, DRAKELEY & URBACH, P.C.



                                              By:     /s/ Laurie N. Patton
                                                    Laurie N. Patton (SBN: 24078158)

                                              15303 Dallas Parkway, Suite 700
                                              Addison, Texas 75001-4610
                                              Telephone: (972) 701-7000
                                              Facsimile: (972) 701-8765
                                              Email:      lpatton@hhdulaw.com

                                              LOCAL COUNSEL FOR
                                              PLAINTIFF DAVID MANUEL ARRELLANO

LAURIE N. PATTON AND HIERSCHE, HAYWARD, DRAKELEY & URBACH, P.C.’S                             Page 2
UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF
DAVID MANUEL ARRELLANO
    Case 5:19-cv-00094-H Document 18 Filed 12/20/19                  Page 3 of 3 PageID 49


                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(b), on December 20, 2019, I conferred with Mark McBrayer,
counsel for Defendant, and he is not opposed to this Motion. Plaintiff is not opposed to this motion.


                                                     /s/ Laurie N. Patton
                                              Laurie N. Patton




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on December 20, 2019, a true and correct copy of
the above and foregoing document was filed with the court and served on all parties via CM/ECF.


                                                     /s/ Laurie N. Patton
                                              Laurie N. Patton




LAURIE N. PATTON AND HIERSCHE, HAYWARD, DRAKELEY & URBACH, P.C.’S                             Page 3
UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF
DAVID MANUEL ARRELLANO
